Citation Nr: 0516338	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-05 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease, left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1961 to August 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision in March 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Waco, 
Texas.  

The Board notes that the appeal originally included 
entitlement to an increased evaluation for right knee 
chondromalacia with degenerative joint disease.  However, the 
RO granted a 100 percent evaluation for the veteran's right 
knee disability in a November 2003 rating decision.  The 100 
percent evaluation constitutes a full grant of benefits.  
Therefore, the increased evaluation claim for right knee 
disability is no longer on appeal. 


FINDINGS OF FACT

1.  The veteran's subjective complaints involving his left 
knee problems are chronic pain; clinical findings of the left 
knee showed x-ray evidence of degenerative joint disease 
associated and range of motion as 0 degrees to extension and 
120 degrees to flexion.  

2.  The veteran's degenerative joint disease, left knee, 
demonstrates objective findings of medial joint line 
tenderness, patella tenderness, and positive McMurray's test.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation for 
degenerative joint disease, left knee, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2004).  

2.  The criteria for a separate evaluation at 10 percent, but 
no higher, for left knee disability, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

The Board notes that the veteran received a VCAA letter in 
January 2002, prior to the initial rating decision dated in 
March 2002.  The January 2002 letter notified the veteran of 
the evidence and information necessary to substantiate the 
claim on appeal.  The VA fully notified the veteran of what 
is required to substantiate such claim in the letter, along 
with the February 2002 statement of the case (SOC), and 
subsequent supplemental statements of the case (SSOC).  
Together, the VCAA letter, SOC, and SSOCs provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations and a discussion of the facts of the case.  
VA specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  No other evidence has been identified 
by the veteran.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA treatment records, private medical 
records, VA examination reports dated in March 2002, January 
2003, and February 2004, as well as written statements from 
the veteran.  As VA examinations and other medical evidence 
is of record, the Board finds no further VA examination 
necessary in this case.  It does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Evaluation 

In his increased evaluation claim, the veteran essentially 
asserted in his written statements that his left knee has 
worsened.  Disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4.  For all 
service-connected disabilities on appeal, the veteran is 
asserting an increase disability rating for an existing 
service-connected disability.  Where entitlement to 
compensation has already been established and an increased 
disability rating is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West 2002).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

Service-connection for chondromalacia, left knee, 
postoperative status, was granted by the RO in a March 1977 
rating decision.  The RO assigned a 10 percent evaluation 
under Diagnostic Code 5257.  38 C.F.R. § 4.71a (2004).  In 
the March 2002 rating decision, the RO continued the 10 
percent evaluation, recharacterized the disability as 
degenerative joint disease, left knee, due to x-ray evidence 
of degenerative arthritis, and reassigned the disability to 
Diagnostic Code 5260.  

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Knee disabilities are evaluated pursuant to the criteria 
found in Diagnostic Codes 5256 through 5261 of the Schedule.  
38 C.F.R. § 4.71a.  The average normal range of motion is 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Diagnostic 
Code 5260 assigns a 30 percent rating for flexion limited to 
15 degrees; a 20 percent rating for flexion limited to 30 
degrees; a 10 percent rating for flexion limited to 45 
degrees; and a noncompensable rating for flexion limited to 
60 degrees.  Diagnostic Code 5261 addresses limitation of 
extension of the leg, and assigns a 20 percent rating for 
extension limited to 15 degrees; a 10 percent rating for 
extension limited to 10 degrees, and a noncompensable rating 
for extension limited to 5 degrees.  VA General Counsel 
recently held that separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for the same joint. VAOPGCPREC 
9-04 (2004).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  
Regarding the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
The intent of the schedule is to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Review of the pertinent medical evidence demonstrates that 
three VA medical examinations were provided to the veteran 
during the claims period.  

VA examination report dated in March 2002 noted range of 
motion of the left knee from 0 to 120 degrees with subjective 
complaints of night pain.  The January 2003 VA examination 
report showed range of motion from 0 degrees to 130 degrees 
with noted subjective complaints of significant pain in the 
left knee.  VA examination report dated in February 2004 
demonstrated range of motion of the left knee from 0 to 130 
degrees with good alignment and no evidence of swelling.  The 
examiner commented that the left knee is more functionally 
impaired than the 0 to 130 degrees of range of motion would 
suggest, however, he was unable to estimate this impairment 
in degrees.  

The examinations indicate that the veteran continues to have 
chronic pain in his left knee.  However, none of the clinical 
evidence from the VA examination reports show decreased range 
of motion to warrant a 20 percent or higher evaluation under 
Diagnostic Codes 5260 or 5261, even when Deluca factors are 
considered.  The Board notes that while there are a number of 
private medical records associated with the claims file, none 
of these are pertinent to the active claim, but instead dealt 
with the veteran's right knee problems.  

In sum, although the medical evidence noted subjective 
complaints of pain on range of motion testing, the objective 
clinical evidence failed to demonstrate limitation of motion 
to warrant a higher evaluation under Diagnostic Codes 5260 or 
5261.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  For other diagnostic 
codes, the Board notes that according to the U.S. Court of 
Appeals for Veterans Claims (Court) and VA General Counsel, 
other impairment of the knee due to instability or recurrent 
subluxation as evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 is a separate and distinct disability from 
arthritis of knees (Diagnostic Codes 5003, 5010) and 
limitation of either flexion (Diagnostic Code 5260) or 
extension of the knees (Diagnostic Code 5261).  See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), VAOPGCPREC 23-97 
(1997), VAOPGPREC 9-98 (1998), VAOPGPREC 9-04 (2004).  As 
such, separate ratings are permitted.  

Under Diagnostic Code 5257, other impairment of the knee such 
as recurrent subluxation or lateral instability, a 10 percent 
rating is assigned for slight impairment.  A 20 percent 
rating is assigned for moderate impairment, and a maximum 
rating of 30 percent is assigned for severe impairment.  
38 C.F.R. § 3.71a (2004).  

In this case, both the March 2002 and January 2003 VA 
examination reports demonstrate clinical findings of medial 
joint line tenderness, patella tenderness, and positive 
McMurray's test.  While the February 2004 VA examination 
found no tenderness and negative McMurray's test, the Board 
finds that two separate examinations demonstrating these 
clinical findings warrants resolving doubt in the veteran's 
favor.  As such, the Board finds that veteran's degenerative 
joint disease, left knee, demonstrates objective findings of 
medial joint line tenderness, patella tenderness, and 
positive McMurray's test.  This represents slight impairement 
of the left knee to warrant a separate 10 percent evaluation 
under Diagnostic Code 5257.  

While the Board finds that his left knee disability warrants 
a separate 10 percent evaluation under Diagnostic Code 5257, 
the objective clinical evidence does not warrant a higher 
evaluation at this time.  All three VA examination reports 
found that the left knee was stable to varus/valgus stress, 
and anterior drawer and Lachman's test were negative.  In 
addition, the February 2004 VA examination report indicated 
that the collateral and cruciate ligaments were stable and 
there was no evidence of a swollen left knee.  

In sum, the Board concludes that the preponderance of the 
evidence is against an increased evaluation for left knee 
disability under Diagnostic Codes 5260 or 5261, however, 
resolving all reasonable doubt in the veteran's favor, the 
veteran is entitled to a separate evaluation for his left 
knee under Diagnostic Code 5257 at 10 percent, but no higher, 
for slight impairment.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that the veteran's left knee 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  The Board notes that the veteran is receiving a 100 
percent evaluation for his right knee disability.  See 38 
C.F.R. § 3.321(b)(1) (2004).


ORDER

Entitlement to an increased evaluation for degenerative joint 
disease, left knee, under Diagnostic Code 5260 is denied.

Entitlement to a separate 10 percent evaluation for left knee 
disability under Diagnostic Code 5257 is granted.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


